Citation Nr: 1704363	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service connected service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to November 1968 and from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a December 2014 decision, the Board granted an initial rating of 70 percent, but no higher for the service-connected posttraumatic stress disorder (PTSD) for the appeal period, and determined that the issue of entitlement to TDIU was on appeal as a part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board remanded the issue of TDIU for additional evidentiary development.  The matter has since been returned to the Board for appellate review.

In a January 2017 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to an increased rating for the service-connected PTSD, to include on an extraschedular basis.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2015); see Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660  (Dep't of Veterans Affairs Sept. 25, 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.

In a December 2014 remand, the Board directed the AOJ to obtain a VA examination to determine whether the Veteran's service-connected disability precludes him from securing and following substantial gainful employment consistent with his education and work experience.  Although a VA psychiatric examination was provided in May 2015 and a subsequent VA medical opinion was obtained in April 2016, the Board finds that this examination and opinion report are inadequate and thus not compliant with the Board's remand instructions.
 
In the May 2015 VA examination, the VA examiner diagnosed the Veteran with generalized anxiety disorder.  Additionally, the examiner determined that the Veteran had mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioned pretty well with some meaningful interpersonal relationships.  However, the examiner did not comment on the Veteran's employability based on his service-connected PTSD.  

In a subsequent VA medical opinion obtained in April 2016, the VA examiner opinion was not responsive to the remand directive to opine as to whether it is as least as likely as not that the service connected disabilities alone produces a level of impairment that prevents the Veteran from securing and following all forms of substantially gainful employment consistent with his education and work background.  Instead, the VA examiner cited the criteria for a maximum rating of 100 percent which required "total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name."  Based on these criteria and review of the Veteran's records, the examiner concluded that at no time did the Veteran meet the above criteria and that he "[was] not and never was unemployable."  In light of the foregoing, the Board finds additional development regarding the Veteran's employability is necessary.  

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."). Likewise, it is within the Board's discretion to determine the need for a medical or social and industrial examination/opinion when dealing with the combined effects of multiple service-connected conditions.  See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board."). In this case, in light of the Board's prior remand, and the lack of sufficient evidence on record regarding the functional effects of the Veteran's service-connected disabilities with regard to his ability to secure or follow substantially gainful employment, the Board finds that a remand is warranted prior to an adjudication on the issue of the Veteran's entitlement to a TDIU.  

Additionally, the Board notes that the Veteran has submitted lay statements in June 2016, following the VA examination and opinion, detailing the circumstances of his former employment.  Upon remand, the Board finds that this lay evidence should be considered in relation to the development regarding the Veteran's entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's file to a vocational rehabilitation specialist, or similar specialist, with respect to the issue of the Veteran's entitlement to a TDIU. The vocational rehabilitation specialist should provide an opinion describing, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the impact the service-connected disabilities have on the Veteran's employability in light of his education, training, and work history.   All findings and conclusions should be set forth and accompanied by a rationale.  

The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the former employer's July 2015 response provided on form VA 21-4192 Request for Employment Information in Connection with Claim for Disability and the Veteran's June 2016 lay statements.  All pertinent symptomatology and findings must be reported in detail. 

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

